Citation Nr: 1530237	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-30 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Entitlement to a TDIU was denied in a September 2011 rating decision, and although the Veteran disagreed with that determination, he did not timely perfect an appeal.  Nothing in Rice suggests that the finality of the September 2011 decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  Instead, the Board will find that a claim for a TDIU has been again raised by the record in the September 2014 Appellate Brief but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran underwent a VA PTSD examination in December 2011.  As it has been a number of years since the last VA examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  A lay statement by the Veteran's wife received in October 2013 appears to indicate that the Veteran's PTSD symptoms have increased in severity.  Thus, the Veteran should be scheduled to undergo VA PTSD examination by an appropriate physician to determine the current severity of his PTSD.  

With respect to the issue of entitlement to service connection for gastroenteritis, service medical records indicate that the Veteran was treated for such diagnosis in March 1970 and January 1971.  The Veteran has also submitted medical documentation of gastrointestinal testing done in January 2010 which indicates the presence of parasites such as necator amencanus (hookworm) and strongyloides as well as medical documentation of current gastrointestinal diagnoses including gastro esophageal reflux disease, Barrett's esophagitis, gastritis, and diverticulosis.  The Veteran has submitted medical articles about strongyloides and their relationship to gastrointestinal problems.  

The Veteran underwent VA examination in March 2011 at which time the examiner opined that gastroenteritis/unknown parasite infection was not caused by or a result of gastroenteritis in the military service and in-service gastroenteritis was treated and resolved.  The examiner stated that the likelihood that the Veteran had a chronic parasite systemically for over 30 years was extremely remote.  

In the Statement of the Case, the Decision Review Officer noted that records from the Heathrow Anti Aging and Wellness Center included treatment for parasite infestation to include extensive parasite cleans and that a letter from Dr. King dated August 17, 2010, reported that long standing parasites have most likely played a role in your GI complaints.  In her lay statement, the Veteran's wife noted that Dr. King said that the Veteran probably had parasites for over 40 years and noted that this was documented in his file.  Unfortunately, these records do not appear to be part of Virtual VA or VBMS.  

As such, the Board finds that an attempt should be made to associate these records with VBMS.  Afterwards, an opinion by a gastroenterologist should be sought to determine the etiology of any current, chronic gastrointestinal disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD or gastrointestinal disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as records from the Heathrow Anti Aging and Wellness Center and Dr. King's August 17, 2010, letter reporting that long standing parasites have most likely played a role in the Veteran's GI complaints, and any records used in supporting this conclusion should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  The claims folder should contain documentation of all attempts to obtain these records.

2.  The Veteran should be afforded a VA examination with a gastroenterologist.  The gastroenterologist is to be provided access to the Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic gastrointestinal disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service to include whether the Veteran has had a parasite infestation since his service in Vietnam and that such parasite infestation has caused a chronic gastrointestinal disorder.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA PTSD examination.  The examiner is to be provided access to Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notices scheduling the examinations were sent to the last known address.  It should also be indicated whether any notices that were sent were returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  
  
6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






